Darrell Hickman, Justice. Harris was convicted of attempted capital murder and sentenced to twenty-five years. On appeal we remanded the case for the trial court to make a specific finding of whether Harris’ confession was voluntary. Harris v. State, 271 Ark. 568, 609 S.W.2d 48 (1980). The trial court heard additional testimony and held that the statement was voluntary and admissible. We did not review the totality of the circumstances surrounding Harris’ statement on his first appeal and must do so now. The test we apply is whether, considering the totality of the circumstances, we can say that the trial court’s decision that the statement was voluntary is clearly erroneous. Dillard v. State, 275 Ark. 320, 629 S.W.2d 291 (1982); Tucker v. State, 261 Ark. 505, 549 S.W.2d 285 (1977). Harris was certainly acting in a strange and bizarre manner the day he attempted to shoot a police officer. He had been spraying a mixture of orange juice and milk on a neighbor’s yard and she called the police. Harris shot at a police officer who tried to apprehend him. After a gun battle, Harris ran and hid in his house, surrendering two hours later. Hariris was immediately taken to the police station and advised of his rights. He waived those rights in writing and thirty-five minutes later signed a short statement admitting that he tried to shoot the officer. After entering a plea of not guilty and not guilty by reason of insanity, Harris was admitted to the Arkansas State Hospital. Thereafter Dr. W. R. Oglesby, Director of Forensic Psychiatry Services, wrote the trial judge that Harris was unable to stand trial because of his mental state; that he suffered from a mental disease or defect to the degree that he could not cooperate in his own defense and that he did not understand the criminality of his conduct. Harris was kept at the hospital and treated and a few months later was found competent to stand trial. Dr. Oglesby and two psychiatrists who treated Harris all gave testimony at Harris’ trial and hearings that it was their unanimous conclusion that Harris was a psychotic paranoid schizophrenic and was so at the time of his arrest. Harris’ mother and brother testified that Harris had been ill for several years and described some of his bizarre behavior. Harris had never in the past been treated for a mental disorder, however. Both of the officers who weré with Harris when he made his statement, and another officer who was present at Harris’ arrest, testified that Harris’ behavior was not unusual considering the circumstances; that he calmly acknowledged his rights, signed a waiver and answered their questions clearly and coherently. The officers said that they had been told Harris had a hearing defect, but that, otherwise, they knew of no physical or mental disorder and that he had not exhibited any signs of one. Police officers routinely deal with people who act in a bizarre manner but who are not necessarily insane. The officers’ testimony directly contradicted the medical testimony that Harris was probably not lucid enough to knowingly waive his rights and make a voluntary statement and that Harris could not rationally follow a chain of questions without incoherent or rambling answers. There is no evidence that the officers used any force, physical or otherwise. Harris’ statement was routinely transcribed and was completed within thirty-five minutes after Harris acknowledged and waived his rights. Can we say as a matter of law that one diagnosed as a paranoid schizophrenic could not six weeks earlier have made a voluntary statement? Must we say that lay witnesses’ testimony that a person seemed normal and clearly seemed to understand questions has to be disregarded when it conflicts with medical testimony? We would have to answer both questions “yes” to reverse the trial court. Furthermore, there are few absolutes in the diagnoses of such individuals or the certainty of their condition on given days, and the medical witnesses in this case could not say more than what Harris’ condition probably was the day that he was ques-. tioned. Additionally, we cannot just ignore the trial court’s findings. Degler v. State, 257 Ark. 388, 517 S.W.2d 515 (1974). This case is easily distinguishable from Blackburn v. Alabama, 361 U.S. 199 (1960), where the United States Supreme Court overturned a conviction because the appellant, a former mental patient, had confessed after being interrogated nine hours by three officers in a tiny room. We cannot say that the evidence in this case compels a finding that the trial court’s decision was clearly wrong. Affirmed. Purtle and Hays, JJ., dissent.